PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,110,897
Issue Date: September 7, 2021
Application No. 16/524,988
Filing Date: July 29, 2019
Attorney Docket No. 17102-468001
For: ASSEMBLY FOR CONNECTING A WINDSCREEN WIPER DRIVE ARM TO A VEHICLE DRIVE SHAFT
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed November 8, 2021, to accept a delayed submission of a certified copy of the foreign application, by way of a Certificate of Correction.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of foreign Application No. FR 1857068 received on June 4, 2021.  

This application is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.

Any questions concerning this decision may be directed to undersigned at (571) 272-3226.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions